Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT


 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of __________
___, 2012, by and among Navarre Corporation, a Minnesota corporation (the
“Company”), each of the individual signatories hereto (collectively, the “SFC
Equityholders” and each individually an “SFC Equityholder”) and Jeffrey B. Zisk
in his capacity as representative of the SFC Equityholders (the “Equityholder
Representative”).  The SFC Equityholders and the Equityholder Representative
will be referred to collectively herein as the “Sellers.”
 
RECITALS
 
A.           The Company, the Sellers and certain other parties have entered
into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to
which, among other things, on the date of this Agreement, SpeedFC, Inc., a
Delaware corporation, will be merged with and into a subsidiary of the Company
(the “Merger”);
 
B.           The execution and delivery of this Agreement at the Effective Time
is required by the Merger Agreement;
 
C.           Capitalized terms used in this Agreement but not otherwise defined
shall have the meanings given in the Merger Agreement; and
 
D.           Pursuant to the Merger Agreement, the SFC Equityholders and the
Equityholder Representative received (and may receive) the number of shares of
common stock of the Company, no par value per share (the “Common Stock”), as set
forth in Schedule A attached hereto.  This Agreement provides the Sellers with
certain rights with respect to the registration of the Common Stock.
 
AGREEMENT
 
In consideration of the mutual promises and covenants in this Agreement, the
Company and the Sellers agree to the foregoing recitals and as follows:
 
1.             Definitions.  For purposes of this Agreement:
 
“affiliate” of a specified person means a person who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such specified person.
 
“Common Stock” means the common stock of Navarre Corporation, no par value per
share.
 
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, or as a trustee or executor, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.
 
“Effective Time” means that date and time that the Certificate of Merger is
accepted for filing with the Secretary of State of the State of Delaware and the
Secretary of State of the State of Minnesota (or such later time as may be
agreed by each of the parties and specified in the Certificate of Merger), as
contemplated in the Merger Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
 
 “Holder” means any person that acquired Registrable Securities in connection
with the Merger.  All Holders may be collectively referred to as the “Holders.”
 
“Offering,” as used in Section 11 hereof, means any firm commitment underwritten
public offering of the Common Stock under the Securities Act with proceeds to
the Company (prior to underwriter discounts and commissions) equal to or greater
than $5,000,000.
 
“person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including, without limitation, a
“person” as defined in Section 13(d)(3) of the Exchange Act), trust, association
or entity or government, political subdivision, agency or instrumentality of a
government.
 
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.
 
“Registrable Securities” means the shares of Common Stock received by the
Sellers at Effective Time of the transactions contemplated by the Merger
Agreement or pursuant to achievement of any earn out provisions set forth in the
Merger Agreement.  In addition, Common Stock or other securities shall only be
treated as Registrable Securities if and so long as they have not been (A) sold
to or through a broker or dealer or underwriter in a public distribution or a
public securities transaction, including sales made pursuant to Rule 144
promulgated under the Securities Act or (B) sold in a transaction exempt from
the registration and prospectus delivery requirements of the Securities Act
under Section 4(1) thereof so that all transfer restrictions, and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale.  The number of Registrable Securities outstanding shall be the sum of the
shares of Common Stock outstanding that are Registrable Securities.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
 
2.             Request for Registration
 
(a)           Demand Registration.  Subject to the conditions of this Section 2,
if the Company shall receive, at any time after the three (3) year anniversary
of the Effective Time and prior to the fifty-fourth (54th) month anniversary of
the date of the Effective Time, written notice (the “Demand Notice”) from any
Holder that beneficially owns (with beneficial ownership  determined pursuant to
Rule 13d-3 of the Exchange Act, and, for the avoidance of doubt, Jeffrey B. Zisk
shall be deemed to be the beneficial owner of any Common Stock of the Company
held by The Zisk Family Partnership LP or the Jennifer Kate Partnership LP) at
least ten percent (10%) of the outstanding Common Stock of the Company demanding
that the Company file a registration statement under the Securities Act covering
all or a portion of the Registrable Securities held by him, her or it (any
registration effected pursuant to this Section 2(a), a “Demand Registration”),
then the Company shall use commercial reasonable efforts to file a registration
statement under the Securities Act covering the Registrable Securities that each
such Holder requests to be registered and cause such registration statement to
become effective as soon as practicable thereafter.  Notwithstanding the
foregoing, the Company shall not be required to effect a Demand Registration or
take any other action under this Section 2(a) at any time unless registration on
Form S-3 (or any equivalent or successor form) is then available to the
Company.  Once the Demand Registration is effective, then no Holder shall have
any right to demand any further registration.  This Section 2 provides for only
one (1) Demand Registration.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Notice of Underwriting.  If the Holder(s) intend to distribute the
Registrable Securities covered by a request under Section 2 by means of an
underwriting, they shall so advise the Company as a part of the Demand
Notice.  In such event the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of all or a portion of such
Holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Holders that made the Demand Notice and
such Holder) to the extent provided herein.  All Holders proposing to distribute
their securities through such underwriting shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Holders of a majority of the Registrable
Securities.  Notwithstanding any other provision of this Section 2, if the
managing underwriter advises the Company and the Holders in writing that in its
opinion marketing factors require a limitation of the number of securities
underwritten (including Registrable Securities), then the Company shall so
advise all Holders of Registrable Securities that would otherwise be
underwritten pursuant hereto, and the number of shares that may be included in
the underwriting shall be allocated to the Holders of such Registrable
Securities on a pro rata basis based on the number of Registrable Securities
held by all such Holders that have elected to participate in such underwriting;
provided, however, that the number of shares of Registrable Securities of the
Holders to be included in such underwriting shall not be reduced unless all
other securities of the Company are first entirely excluded from the
underwriting.  Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.
 
(c)           Delay of Registration by Company.  The Company shall not be
required to effect a registration pursuant to this Section 2:
 
(1)           during the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of the filing of, and ending on a
date ninety (90) days following the effective date of, a Company-initiated
registration, provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective; or
 
(2)           if the Company shall furnish to the Holders requesting a
registration statement pursuant to this Section 2, a certificate signed by the
Company’s Chief Executive Officer or Chairman of the Board stating that in the
good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its shareholders for such registration
statement to be effected at such time, in which event the Company shall have the
right to defer such filing for a period of not more than ninety (90) days after
receipt of the Demand Notice, provided that such right to delay a request shall
be exercised by the Company not more than once.
 
In the event that the Company delays a registration pursuant to the foregoing
provisions the Holder initiating such Demand Registration shall be entitled to
withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as the one (1) permitted Demand Registration
hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.             Piggyback Registration
 
(a)           Notice of Registration.  If the Company proposes to register
(including for this purpose a registration initiated by the Company for
shareholders other than the Holders) any of its Common Stock or other securities
under the Securities Act, either for its own account or the account of a
security holder or holders prior to the three (3) year anniversary of the
Effective Time, in connection with the public offering for cash or such
securities (other than a registration relating solely to the sale of securities
to participants in a Company stock plan, a registration relating to a corporate
reorganization or other transaction under Rule 145 of the Securities Act or a
registration renewing the Company’s shelf offering on Form S-3 (File No.
333-161514) originally registered on October 23, 2009), the Company shall, at
such time, promptly (and in any event no later than ten (10) days prior to the
filing of such registration statement) give each Holder written notice of such
registration (the “Registration Notice”).  Upon the written request of each
applicable Holder given within five (5) days after mailing of the Registration
Notice by the Company in accordance with Section 13(e), the Company shall,
subject to the provisions of Section 3(c), use commercially reasonable efforts
to cause to be registered under the Securities Act all of the Registrable
Securities that each such Holder has requested to be
registered.  Notwithstanding the provisions in Section 2(a), if the Company
proposes the registration of its Common Stock pursuant to this Section 3, then,
subject to the limitations of Section 12 below, the Holders shall retain any
right to require the Company to effect a Demand Registration pursuant to Section
2 above (i.e., a piggyback registration pursuant to this Section 3 shall not be
considered a Demand Registration for purposes of Section 2 of this Agreement).
 
(b)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 8 hereof.
 
(c)           Underwriting Requirements.  In connection with any offering
involving an underwriting of shares of the Company’s Common Stock or other
securities, the Company shall not be required under this Section 3 to include
any of the Holders’ securities in such underwriting unless they accept the terms
of the underwriting as reasonably agreed upon between the Company and the
underwriters selected by it (or by other persons entitled to select the
underwriters) and enter into an underwriting agreement in customary form with an
underwriter or underwriters selected by the Company, provided that no Holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such Holder,
such Holder’s ownership of its shares of Common Stock to be sold in the
offering, such Holder’s intended method of distribution and any other customary
representations and warranties reasonably required by the underwriters of the
selling securityholders) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 10 of this Agreement.
 
(1)           If the managing underwriter advises the Company and the Holders of
Registrable Securities (if any Holders of Registrable Securities have elected to
include Registrable Securities in such registration) in writing that in its
opinion the total amount of securities, including Registrable Securities,
requested by the Company’s shareholders to be included in an offering under this
Section 3 exceeds the amount of securities that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall include in such registration (i) first, the number of shares of
securities that the Company proposed to sell, (ii) second, the number of shares
of securities, including Registrable Securities, requested to be included
therein by Holders of Registrable Securities, allocated pro rata among all such
Holders on the basis of the number of Registrable Securities owned by each such
Holder or in such manner as they may otherwise agreement, and (iii) third, the
number of shares of securities requested to be included therein by holders of
securities (other than Holders of Registrable Securities), allocated among such
holders in such manner as they may agree.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(2)           If a piggyback registration is initiated as an underwritten
offering on behalf of a holder of securities of the Company other than a Holder
of Registrable Securities, and the managing underwriter advises the Company and
the Holders of Registrable Securities (if any Holders of Registrable Securities
have elected to include Registrable Securities in such registration) in writing
that in its opinion the total amount of securities, including Registrable
Securities, requested to be included in such offering exceeds the amount of
securities that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall include in
such registration (i) first, the number of shares of securities, including
Registrable Securities, requested to be included therein by holder(s) requesting
such registration and by the Holders of Registrable Securities, allocated pro
rata among all such holders on the basis of the number of shares of securities
and the number of Registrable Securities, as applicable, owned by all such
holders or in such manner as they may otherwise agree, and (ii) second, the
number of shares of securities requested to be included therein by holders of
securities (other than Holders of Registrable Securities), allocated among such
holders in such manner as they may agree.
 
4.            Obligations of the Company.  Whenever required under this
Agreement to effect the registration of any Registrable Securities, the Company
shall use commercially reasonable efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall, as expeditiously as
reasonably practicable:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use commercially reasonable efforts
to cause such registration statement to become effective as soon as practicable
thereafter, and, upon the request of the Holders of a majority of the
Registrable Securities registered thereunder, keep such registration statement
effective for a period of up to one (1) year or, if earlier, until the
distribution contemplated in the registration statement has been completed;
 
(b)           prepare and file with the SEC such amendments, post-effective
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement for the period set
forth in paragraph (a) above;
 
(c)           at least five (5) days before filing such registration statement,
prospectus or amendments or supplements thereto, furnish to one counsel selected
by holders of a majority of such Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review, comment
and approval of such counsel;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)           notify each selling holder of Registrable Securities or their
counsel, promptly after the Company receives notice thereof, of the time when
such registration statement has been declared effective or a supplement to any
prospectus forming a part of such registration statement has been filed;
 
(e)           furnish to the Holders, without charge, such numbers of copies of
a prospectus, including a preliminary prospectus, and any supplement thereto, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them, and the Company hereby consents to the use
of such prospectus and each amendment or supplement thereto by each of the
Holders in connection with the offering and sale of the Registrable Securities
covered by such prospectus and any amendment or supplement thereto provided in
then current form;
 
(f)           use commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions as shall be reasonably requested by the
Holders of Registrable Securities covered by such registration statement, and to
do such other acts and things which may be reasonably necessary or advisable to
enable such Holders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holders, and to keep each such registration
or qualification (or exemption therefrom) effective and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities, provided that the Company shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;
 
(g)           in the event of any underwritten public offering, enter into and
perform its obligations under customary agreements (including underwriting and
lock-up agreements in customary form), with the managing underwriter of such
offering reasonably requested in order to expedite or facilitate the disposition
of such Registrable Securities;
 
(h)           notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act or when the Company obtains
knowledge of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing;
 
(i)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange on which similar securities
issued by the Company are then listed;
 
(j)           use commercially reasonable efforts to furnish, at the request of
any Holder requesting registration of Registrable Securities pursuant to this
Agreement, on the date that such Registrable Securities are delivered to the
underwriters for sale in connection with a registration pursuant to this
Agreement, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (1) a
legal opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities,
and (2) a “comfort” letter dated such date, from the registered public
accountants of the Company, in form and substance as is customarily given by
registered public accountants to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(k)           notify the holders of Registrable Securities promptly of any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information and respond as promptly as
reasonably practicable to any such request;
 
(l)           advise the holders of Registrable Securities, promptly after it
receives notice or obtains knowledge thereof, of the issuance of any stop order
by the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued; and
 
(m)           otherwise use commercially reasonable efforts to take all other
steps necessary to effect the registration of such Registrable Securities
contemplated hereby.
 
5.            Prospectus Amendment.  If the Company has delivered preliminary or
final prospectuses to the Holders and after having done so the prospectus is
amended to comply with the requirements of the Securities Act, the Company will
promptly notify the Holders and, if requested, the Holders will immediately
cease making offers of Registrable Securities and return all prospectuses to the
Company.  The Company will promptly provide the Holders with the revised
prospectuses or prospectus supplements and, following receipt of the revised
prospectuses or prospectus supplements, the Holders will be free to resume
making offers of the Registrable Securities.
 
6.            Registration Statement Amendment.  If, after a registration
statement becomes effective, the Company becomes engaged in any activity which
in the good faith determination of the Company's board of directors, involves
information that would have to be disclosed in the registration statement but
which the Company desires to keep confidential for valid business reasons, then
the Company may at its option, by notice to the Holders, require that the
Holders cease sales of such Registrable Securities under such registration
statement for a period not in excess of ninety (90) days from the date of such
notice, such right to be exercised by the Company not more than once in any
twelve (12) month period.  If, in connection therewith, the Company considers it
appropriate for such registration statement to be amended, the Company will so
amend such registration statement as expeditiously as possible and the Holders
will suspend any further sales of its Registrable Shares until the Company
advises it that such registration statement has been amended.  The time periods
referred to herein during which such registration statement must be kept
effective will be extended for an additional number of days equal to the number
of days during which the right to sell shares was suspended due to this Section
6.
 
7.            Information from Holders.  It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Agreement
with respect to the Registrable Securities of any selling Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as shall be reasonably required to effect the registration of such
Holder’s Registrable Securities.
 
 
-7-

--------------------------------------------------------------------------------

 
 
8.            Expenses of Registration.  All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including (without limitation) all
registration, filing and qualification fees, underwriting expenses (other than
discounts and commissions) printer’s and accounting fees, fees and disbursements
of counsel for the Company and, up to $20,000 of the fees and disbursements of
one counsel for the selling Holders shall be borne by the Company, whether or
not any Registrable Securities are sold pursuant to a
registration.  Notwithstanding the foregoing, the Company shall not be required
to pay for any expenses of any registration proceeding begun pursuant to
Section 2 if the registration request is subsequently withdrawn at the request
of the Holders of a majority of the Registrable Securities to be registered (in
which case all participating Holders shall bear such expenses pro rata based
upon the number of Registrable Securities that were to be requested in the
withdrawn registration; provided, however, that if prior to the time of such
withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness following, and as a result of disclosure by the Company of such
material adverse change, then the Holders shall not be required to pay any of
such expenses and shall retain their rights pursuant to Section 2.  All
underwriting discounts and commissions relating to Registrable Securities
registered pursuant to this Agreement shall be borne and paid by the Holders of
such Registrable Securities, in proportion to the number of Registrable
Securities registered for each such Holder.  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement.
 
9.             Delay of Registration by Holder.  No Holder shall have any right
to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement.
 
10.           Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Agreement:
 
(a)           To the fullest extent permitted by law, the Company shall
indemnify and hold harmless each Holder, the partners or officers, directors,
managers, members, shareholders and affiliates of each Holder, legal counsel and
accountants for each Holder, any underwriter (as defined in the Securities Act)
or broker for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act, or any
other person acting on behalf of such Holder, against any losses, claims,
actions, damages, liabilities or expenses (joint or several) to which they may
become subject under the Securities Act, the Exchange Act, any state securities
laws or otherwise, insofar as such losses, claims, actions, damages, liabilities
or expenses (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”) by the Company:  (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary or final prospectus contained therein, or any free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendments or supplements thereto, (ii) the omission or alleged omission of a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities laws or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities laws; and the Company will pay as incurred to each such
Holder, underwriter or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 10(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, delayed or conditioned), nor shall the Company be
liable to any Holder, underwriter or controlling person for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation that occurs in reliance upon and in conformity with
written information regarding such Holder, underwriter or controlling person,
furnished by such Holder, underwriter or controlling person expressly for use in
connection with such registration.
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(b)           To the fullest extent permitted by law, each selling Holder shall
severally but not jointly indemnify and hold harmless the Company, each of its
directors, officers and other agents, including specifically each of its
officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
or broker, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, actions, damages, liabilities or expenses to which any of the
foregoing persons may become subject, under the Securities Act, the Exchange
Act, any state securities laws or otherwise, insofar as such losses, claims,
actions, damages, liabilities or expenses (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information regarding such Holder, furnished by such Holder expressly
for use in connection with such registration; and each such Holder will
reimburse any person intended to be indemnified pursuant to this Section 10(b),
for any legal or other expenses reasonably incurred by such person in connection
with investigating or defending any such loss, claim, damage, liability or
action if it is judicially determined that there was such a Violation; provided,
however, that the indemnity agreement contained in this Section 10(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder
(which consent shall not be unreasonably withheld, delayed or conditioned), and
provided further, that in no event shall any indemnity under this Section 10(b)
exceed the net proceeds (after underwriting fees, commissions or discounts) from
the offering actually received by an indemnifying Holder from the sale of
Registrable Securities.
 
(c)           Promptly after receipt by an indemnified party under this
Section 10 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is made against any indemnifying party under this Section 10, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense of the claims in any such action that
are subject to indemnification hereunder with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be reasonably and adequately represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if (i)
any indemnified party shall have reasonably concluded that there may be one or
more legal or equitable defenses available to such indemnified party which are
additional to or conflict with those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity provided hereunder, or (ii) such action seeks
an injunction or equitable relief against any indemnified party or involves
actual or alleged criminal activity; then, in either such case, the indemnifying
party shall not have the right to assume the defense of such action on behalf of
such indemnified party without such indemnified party's prior written consent
(but, without such consent, shall have the right to participate therein with
counsel of its choice) and such indemnifying party shall reimburse such
indemnified party and any Person controlling such indemnified party for that
portion of the reasonable fees and expenses of any counsel retained by the
indemnified party which is reasonably related to the matters covered by the
indemnity provided hereunder. The failure to deliver written notice to the
indemnifying party shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 10, except to the extent that the
indemnifying party has been materially prejudiced by such failure. The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement or otherwise seek to terminate any proceeding in which any
indemnified party is or could be a party and as to which indemnification could
be sought by such indemnified party under this Section 10, unless such judgment,
settlement or other termination includes as an unconditional term thereof the
giving by the claimant or plaintiff to the indemnified party of a release, in
form and substance satisfactory to the indemnified party, from all liability in
respect of such claim or litigation for which such indemnified party would be
entitled to indemnification pursuant to this Section 10.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 10 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, action or expense referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, action or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, action or expense, as well as any other relevant
equitable considerations; provided, however, that a selling Holder will not be
obligated to contribute more than the net proceeds (after underwriting fees,
commissions or discounts) actually received by such selling Holder from the sale
of Registrable Securities.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No person guilty or liable of
intentionally fraudulent misrepresentation shall be entitled to contribution
from any person.
 
(e)           The obligations of the Company and Holders under this Section 10
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement, any termination of this Agreement,
and otherwise.
 
 
-10-

--------------------------------------------------------------------------------

 
 
11.           Lock-up Agreement.  Each Holder hereby agrees that it will not,
without the prior written consent of the Company (or the managing underwriter of
any Company Offering involving a Holder), during the period commencing on the
date of the final prospectus relating to any Company Offering and ending on the
date specified by the Company and the managing underwriter (such period not to
exceed ninety (90) days) (i) lend, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any equity interests in the Company or any
securities convertible into or exercisable or exchangeable for such equity
interests (whether such interests or any such securities are then owned by the
Holder or are thereafter acquired), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of equity interests in the Company, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of common stock or other securities, in cash or otherwise. The foregoing
provisions of this Section 11 shall not apply to sales of Registrable Securities
to be included in an offering pursuant to Section 2 or Section 3 of this
Agreement, and shall be applicable to the holders of Registrable Securities only
if all officers and directors of the Company are subject to the same
restrictions. Each Holder further agrees to execute and enter into an agreement
(such agreement to be in the form as may be reasonably requested by the managing
underwriters) with the managing underwriters of such Offering to reflect the
foregoing.  The underwriters in connection with any Company Offering are
intended third party beneficiaries of this Section 11 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Registrable Securities of each
Holder (and the securities of every other person subject to the foregoing
restriction) until the end of such period. Notwithstanding anything to the
contrary contained in this Section 11, each holder of Registrable Securities
shall be released, pro rata, from any lock-up agreement entered into pursuant to
this Section 11 in the event and to the extent that the managing underwriter or
the Company permit any discretionary waiver or termination of the restrictions
of any lock-up agreement pertaining to any officer or director.
 
12.           Termination of Registration Rights.  With respect to each Holder,
the registration rights set forth in this Agreement will terminate at the
earlier to occur of: (i) all Registrable Securities held by such Holder (and its
successors and/or affiliates) may be sold pursuant Rule 144 of the Securities
Act during any ninety (90) day period, or (ii) the three (3) year anniversary of
the Effective Time.  Notwithstanding the foregoing, the right to cause the
Company to effect a Demand Registration granted to any Holder of ten percent
(10%) of the Registrable Securities under Section 2(a) of this Agreement shall
survive until the earlier to occur of: (A) all Registrable Securities held by
such Holder (and its successors and/or affiliates) may be sold pursuant Rule 144
of the Securities Act during any ninety (90) day period, or (B) the fifty-four
(54) month anniversary of the Effective Time. Notwithstanding the foregoing, the
provisions of Section 8 and Section 10 of this Agreement shall survive any
termination of this Agreement or the rights set forth herein.
 
 
-11-

--------------------------------------------------------------------------------

 
 
13.      Miscellaneous.
 
           (a)           Successors and Assigns.  Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties
(including transferees of any shares of Registrable Securities).  The Company
may not assign its rights or delegate its duties under this Agreement to any
other person or entity without the prior written consent of the Holders
provided, however, that no consent shall be required in connection with sale,
merger or other change of control transaction of the Company.  Subject to the
limitations set forth in clauses (A) and (B) of the definition of “Registrable
Securities” in this Agreement, each Holder may assign its rights hereunder to
any purchaser or transferee of Registrable Securities; provided, that such
purchaser or transferee shall, as a condition to the effectiveness of such
assignment, be required to execute a counterpart to this Agreement agreeing to
be treated as a Holder whereupon such purchaser or transferee shall have the
benefits of, and shall be subject to the restrictions contained in, this
Agreement as if such purchaser or transferee was originally included in the
definition of a Holder herein and had originally been a party hereto.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
           (b)           Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Delaware (without regard to its
conflicts of laws principles) as applied to agreements among Delaware residents.
 
           (c)           Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
           (d)           Titles and Subtitles.  The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
           (e)           Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
telecopy or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 13(e)):
 
if to the Company:
 
Navarre Corporation
7400 49th Avenue North
New Hope, MN 55428
Facsimile No.:  (___) ____-______
Telephone No.:  (___) ____-______
Attention:  Ryan Urness
 
 
-12-

--------------------------------------------------------------------------------

 
 
with a copy (which will not constitute notice) to:
 
Winthrop & Weinstine, P.A.
Capella Tower, Suite 3500
225 South Sixth Street
Minneapolis, MN  55402
Facsimile No.:  (612) 604-6800
Telephone No.:  (621) 604-6400
Attention:  Scott J. Dongoske
 
if to any SFC Equityholder or the Equityholder Representative, to:
 
Jeffrey B. Zisk
4121 Windsor Parkway
Dallas, Texas 75205
Facsimile No.:  (___) ____-______
Telephone No.:  (___) ____-______
 
with a copy (which will not constitute notice) to:
 
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas  75203
Attn: Aaron R. Allred
Telephone No.:  (214) 953-6135
Facsimile No.:  (214) 661-6816
 
           (f)           Expenses.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
           (g)           Entire Agreement; Amendments and Waivers.  This
Agreement constitutes the full and entire understanding and agreement among the
parties with regard to the subjects hereof.  In the event of any conflict
between the terms and provisions of this Agreement and the terms of the Merger
Agreement, the terms and conditions of this Agreement shall control. Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of a majority of the Registrable Securities.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
Holder of any Registrable Securities, each future Holder of any Registrable
Securities and the Company.
 
           (h)           Severability.  If any term or provision of this
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(i)           Remedies.  Each holder of Registrable Securities, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to seek specific performance of its rights under this
Agreement. The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
 
(j)           Rule 144 Compliance. With a view to making available to the
Holders of Registrable Securities the benefits of Rule 144 under the Securities
Act and any other rule or regulation of the SEC that may at any time permit a
holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3 (or any successor form), the Company
shall use commercially reasonable efforts to:
 
(1)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;
 
(2)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(3)           furnish to any Holder so long as the holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed or furnished by the Company as such holder may request in connection with
the sale of Registrable Securities without registration.

 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.
 
 


 

  COMPANY:    
NAVARRE CORPORATION
            Signed:        By           Its:                                    
   
EQUITYHOLDER REPRESENTATIVE:
                    By:          Jeffrey B. Zisk, in his capacity as      
Equityholder Representative.  

 
 
 

 
[SFC EQUITYHOLDER SIGNATURE PAGES FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
HOLDERS
 
                                                                     
Jeffrey B. Zisk
 
 
 
                                                                     
M. David Bryant
 
THE ZISK FAMILY PARTNERSHIP LP
 
 
Signed: _______________________
By:        _______________________
Its:        _______________________
 
JENNIFER KATE PARTNERSHIP LP
 
 
Signed: _______________________
By:        _______________________
Its:        _______________________
 
   
H & MJ INVESTMENTS
 
 
Signed: _______________________
By:        _______________________
Its:        _______________________
 
ROBERT J. POTTER FOUNDATION
 
 
Signed: _______________________
By:        _______________________
Its:        _______________________
 
   
                                                                     
Robert J. Potter
                                                                     
Vanessa Castagna
 
 
SAMKIDS PARTNERSHIP
 
 
Signed: _______________________
By:        _______________________
Its:        _______________________
 
                                                                     
John Scarisbrick
 
                                                                     
George Huber
                                                                     
Joel Williams
                                                                     
Gerald D. Rogers

 
 
 

--------------------------------------------------------------------------------

 
 
                                                                      
Randall Zisk
                                                                      
Alexander Jacobs
 
                                                                      
Debra Holstein
 
                                                                      
Craig Zisk & Katrina Dornig, as joint tenants
 
                                                                      
Jason Smen
 
                                                                      
Neil Cohen
 
                                                                      
William Pendergast
 
                                                                      
Maxwell Gonzalez
 
                                                                      
Debra Moody
 
 
                                                                      
Don Akins


